Citation Nr: 1713511	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-08 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the left knee, status post arthroscopy with residual scar, currently rated 10 percent prior to April 28, 2015, and currently rated 40 percent from April 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in part, granted service connection for degenerative joint disease of the left knee, status post arthroscopy with residual scar, assigning a 10 percent disability rating effective November 18, 2010 (the date of receipt of the claim).  Jurisdiction was subsequently transferred to Pittsburgh Foreign Cases located in Pittsburgh, Pennsylvania.

By way of background, in June 2011, the Veteran filed a notice of disagreement (NOD) with the determination.  A statement of the case (SOC) was issued in March 2012, the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

In this regard, in the June 2011 NOD, the Veteran alleged clear and unmistakable error with respect to the initial 10 percent rating assigned for the left knee disability.  In an April 2016 decision, the RO found no clear and unmistakable error in the assigned rating.  In the decision, the RO also granted an increased rating for degenerative joint disease of the left knee, status post arthroscopy with residual scar and assigned a 40 percent rating, effective April 28, 2015.  The effective date is the date of VA examination, which shows an increase in the severity of the left knee disability.  This created a staged rating, as indicated on the title page.  The Veteran has not indicated that he is satisfied with the increased rating that was granted.  The appeal therefore remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

Additionally, in a May 2016 supplemental statement of the case (SSOC), the RO continued the 10 percent disability rating for degenerative joint disease of the left knee, status post arthroscopy with residual scar prior to April 28, 2015, and also continued the 40 percent disability rating from April 28, 2015.

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During the appeal period, the Veteran was provided a VA examination in March 2011 (with an April 2011 addendum opinion) and a VA-contracted examination in April 2015 and June 2016 to determine the etiology and severity of his service-connected left knee disability. 

Following the June 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish certain requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for the left knee disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the left knee disability should be reported in detail.    

2.  The examiner must provide a complete assessment of the severity of the Veteran's left knee disability.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  That is, the examiner should report the ranges of motion for the left knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  Thereafter, readjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals





